
	
		II
		Calendar No. 108
		110th CONGRESS
		1st Session
		S. 322
		[Report No. 110–43]
		IN THE SENATE OF THE UNITED
		  STATES
		
			January 17, 2007
			Mr. Dorgan (for himself,
			 Ms. Murkowski, Mr. McCain, Mr.
			 Conrad, Mr. Bingaman,
			 Mr. Baucus, Mr.
			 Smith, Mr. Inouye, and
			 Mr. Thomas) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			April 10, 2007
			Reported by Mr. Dorgan,
			 with an amendment
			Insert the part printed in
			 italic
		
		A BILL
		To establish an Indian youth telemental
		  health demonstration project.
	
	
		1.Short titleThis Act may be cited as the
			 Indian Youth Telemental Health
			 Demonstration Project Act of 2007.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)suicide for Indians and Alaska Natives is
			 21/2 times higher than the national average and the
			 highest for all ethnic groups in the United States, at a rate of more than 16
			 per 100,000 males of all age groups, and 27.9 per 100,000 for males aged 15
			 through 24, according to data for 2002;
				(2)according to national data for 2004,
			 suicide was the second-leading cause of death for Indians and Alaska Natives of
			 both sexes aged 10 through 34;
				(3)the suicide rates of Indian and Alaska
			 Native males aged 15 through 24 are nearly 4 times greater than suicide rates
			 of Indian and Alaska Native females of that age group;
				(4)(A)90 percent of all teens who die by suicide
			 suffer from a diagnosable mental illness at the time of death; and
					(B)more than 1/2 of the
			 people who commit suicide in Indian Country have never been seen by a mental
			 health provider;
					(5)death rates for Indians and Alaska Natives
			 are statistically underestimated;
				(6)suicide clustering in Indian Country
			 affects entire tribal communities; and
				(7)since 2003, the Indian Health Service has
			 carried out a National Suicide Prevention Initiative to work with Service,
			 tribal, and urban Indian health programs.
				(b)PurposeThe purpose of this Act is to authorize the
			 Secretary to carry out a demonstration project to test the use of telemental
			 health services in suicide prevention, intervention, and treatment of Indian
			 youth, including through—
				(1)the use of psychotherapy, psychiatric
			 assessments, diagnostic interviews, therapies for mental health conditions
			 predisposing to suicide, and alcohol and substance abuse treatment;
				(2)the provision of clinical expertise to,
			 consultation services with, and medical advice and training for frontline
			 health care providers working with Indian youth;
				(3)training and related support for community
			 leaders, family members and health and education workers who work with Indian
			 youth;
				(4)the development of culturally-relevant
			 educational materials on suicide; and
				(5)data collection and reporting.
				3.DefinitionsIn this Act:
			(1)Demonstration projectThe term demonstration project
			 means the Indian youth telemental health demonstration project authorized under
			 section 4(a).
			(2)DepartmentThe term Department means the
			 Department of Health and Human Services.
			(3)IndianThe term Indian means any
			 individual who is a member of an Indian tribe or is eligible for health
			 services under the Indian Health Care
			 Improvement Act (25 U.S.C. 1601 et seq.).
			(4)Indian tribeThe term Indian tribe has the
			 meaning given the term in section 4 of the Indian Self-Determination and Education Assistance
			 Act (25 U.S.C. 450b).
			(5)SecretaryThe term Secretary means the
			 Secretary of Health and Human Services.
			(6)ServiceThe term Service means the
			 Indian Health Service.
			(7)Telemental healthThe term telemental health
			 means the use of electronic information and telecommunications technologies to
			 support long distance mental health care, patient and professional-related
			 education, public health, and health administration.
			(8)Tribal organizationThe term tribal organization
			 has the meaning given the term in section 4 of the
			 Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			4.Indian youth telemental health
			 demonstration project
			(a)Authorization
				(1)In generalThe Secretary is authorized to carry out a
			 demonstration project to award grants for the provision of telemental health
			 services to Indian youth who—
					(A)have expressed suicidal ideas;
					(B)have attempted suicide; or
					(C)have mental health conditions that increase
			 or could increase the risk of suicide.
					(2)Eligibility for grantsGrants described in paragraph (1) shall be
			 awarded to Indian tribes and tribal organizations that operate 1 or more
			 facilities—
					(A)located in Alaska and part of the Alaska
			 Federal Health Care Access Network;
					(B)reporting active clinical telehealth
			 capabilities; or
					(C)offering school-based telemental health
			 services relating to psychiatry to Indian youth.
					(3)Grant periodThe Secretary shall award grants under this
			 section for a period of up to 4 years.
				(4)Maximum number of grantsNot more than 5 grants shall be provided
			 under paragraph (1), with priority consideration given to Indian tribes and
			 tribal organizations that—
					(A)serve a particular community or geographic
			 area in which there is a demonstrated need to address Indian youth
			 suicide;
					(B)enter into collaborative partnerships with
			 Service or other tribal health programs or facilities to provide services under
			 this demonstration project;
					(C)serve an isolated community or geographic
			 area which has limited or no access to behavioral health services; or
					(D)operate a detention facility at which
			 Indian youth are detained.
					(b)Use of Funds
				(1)In generalAn Indian tribe or tribal organization
			 shall use a grant received under subsection (a) for the following
			 purposes:
					(A)To provide telemental health services to
			 Indian youth, including the provision of—
						(i)psychotherapy;
						(ii)psychiatric assessments and diagnostic
			 interviews, therapies for mental health conditions predisposing to suicide, and
			 treatment; and
						(iii)alcohol and substance abuse
			 treatment.
						(B)To provide clinician-interactive medical
			 advice, guidance and training, assistance in diagnosis and interpretation,
			 crisis counseling and intervention, and related assistance to Service or tribal
			 clinicians and health services providers working with youth being served under
			 the demonstration project.
					(C)To assist, educate, and train community
			 leaders, health education professionals and paraprofessionals, tribal outreach
			 workers, and family members who work with the youth receiving telemental health
			 services under the demonstration project, including with identification of
			 suicidal tendencies, crisis intervention and suicide prevention, emergency
			 skill development, and building and expanding networks among those individuals
			 and with State and local health services providers.
					(D)To develop and distribute
			 culturally-appropriate community educational materials on—
						(i)suicide prevention;
						(ii)suicide education;
						(iii)suicide screening;
						(iv)suicide intervention; and
						(v)ways to mobilize communities with respect
			 to the identification of risk factors for suicide.
						(E)To conduct data collection and reporting
			 relating to Indian youth suicide prevention efforts.
					(2)Traditional health care
			 practicesIn carrying out the
			 purposes described in paragraph (1), an Indian tribe or tribal organization may
			 use and promote the traditional health care practices of the Indian tribes of
			 the youth to be served.
				(c)ApplicationsTo be eligible to receive a grant under
			 subsection (a), an Indian tribe or tribal organization shall prepare and submit
			 to the Secretary an application, at such time, in such manner, and containing
			 such information as the Secretary may require, including—
				(1)a description of the project that the
			 Indian tribe or tribal organization will carry out using the funds provided
			 under the grant;
				(2)a description of the manner in which the
			 project funded under the grant would—
					(A)meet the telemental health care needs of
			 the Indian youth population to be served by the project; or
					(B)improve the access of the Indian youth
			 population to be served to suicide prevention and treatment services;
					(3)evidence of support for the project from
			 the local community to be served by the project;
				(4)a description of how the families and
			 leadership of the communities or populations to be served by the project would
			 be involved in the development and ongoing operations of the project;
				(5)a plan to involve the tribal community of
			 the youth who are provided services by the project in planning and evaluating
			 the mental health care and suicide prevention efforts provided, in order to
			 ensure the integration of community, clinical, environmental, and cultural
			 components of the treatment; and
				(6)a plan for sustaining the project after
			 Federal assistance for the demonstration project has terminated.
				(d)CollaborationThe Secretary, acting through the Service,
			 shall encourage Indian tribes and tribal organizations receiving grants under
			 this section to collaborate to enable comparisons about best practices across
			 projects.
			(e)Annual ReportEach grant recipient shall submit to the
			 Secretary an annual report that—
				(1)describes the number of telemental health
			 services provided; and
				(2)includes any other information that the
			 Secretary may require.
				(f)Report to CongressNot later than 270 days after the date of
			 termination of the demonstration project, the Secretary shall submit to the
			 Committee on Indian Affairs of the Senate and the Committee on
			 Natural Resources
			 and the Committee on Energy and Commerce of the House of Representatives a
			 final report that—
				(1)describes the results of the projects
			 funded by grants awarded under this section, including any data available that
			 indicate the number of attempted suicides;
				(2)evaluates the impact of the telemental
			 health services funded by the grants in reducing the number of completed
			 suicides among Indian youth;
				(3)evaluates whether the demonstration project
			 should be—
					(A)expanded to provide more than 5 grants;
			 and
					(B)designated a permanent program; and
					(4)evaluates the benefits of expanding the
			 demonstration project to include urban Indian organizations.
				(g)Authorization of
			 AppropriationsThere is
			 authorized to be appropriated to carry out this section $1,500,000 for each of
			 fiscal years 2008 through 2011.
			
	
		April 10, 2007
		Reported with an amendment
	
